Plaintiff brought this suit for damages in the sum of $293 and obtained a judgment in her favor for $72. Defendant has appealed.
Only issues of fact are involved. Plaintiff, as the lessee of a portion of the premises No. 1427 Poydras street, asks for damages for injuries sustained by her when a stairway on the premises broke, causing her to fall to the ground sustaining the injuries complained of. The room occupied by her was on the second floor and was reached by an outside stairway leading up through the yard. On the 22d day of July, 1933, while sweeping these stairs, a portion of the stairway collapsed. Plaintiff fell through the stairway onto an icebox which was situated beneath the steps, and sustained minor injuries.
Our appreciation of the record is that the findings of the trial court as to liability and on the quantum of damages are substantially correct, and, under well settled jurisprudence, the judgment should not be disturbed in the absence of manifest error.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.